UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 00-6094



JOHN C. ALSTON,

                                              Petitioner - Appellant,

          versus


THOMAS CORCORAN, Warden; ATTORNEY GENERAL FOR
THE STATE OF MARYLAND,

                                             Respondents - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Deborah K. Chasanow, District Judge. (CA-
99-431-DKC)


Submitted:   July 27, 2000                 Decided:   October 18, 2000


Before WIDENER, WILKINS, and WILLIAMS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


John C. Alston, Appellant Pro Se. John Joseph Curran, Jr., Attor-
ney General, Ann Norman Bosse, OFFICE OF THE ATTORNEY GENERAL OF
MARYLAND, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     John C. Alston seeks to appeal the district court’s order

denying his petition filed under 28 U.S.C.A. § 2254 (West 1994 &

Supp. 2000).   We have reviewed the record and the district court’s

opinion and find no reversible error.   Accordingly, we deny a cer-

tificate of appealability and dismiss the appeal on the reasoning

of the district court.    See Alston v. Corcoran, No. CA-99-431-DKC

(D. Md. Dec. 13, 1999).   We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional

process.




                                                          DISMISSED




                                  2